 


109 HR 5190 IH: Comprehensive Immigration Reform Commission Act of 2006
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5190 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Towns introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To establish the Comprehensive Immigration Reform Commission. 
 
 
1.Short titleThis Act may be cited as the Comprehensive Immigration Reform Commission Act of 2006. 
2.Establishment of commissionThere is established a commission to be known as the Comprehensive Immigration Reform Commission. 
3.PurposeThe Commission will review and evaluate the implementation and impact of United States immigration policy. 
4.Duties of the Commission 
(a)In generalThe Commission shall conduct a comprehensive review of immigration reform policies that affect family reunification, employment-based immigration, the protection of refugees, and the diversity of admissions by country of origin, consistent with the purpose specified in section 3 and shall submit the report required under subsection (b). 
(b)Report 
(1)ReportNot later than 6 months after the selection of the 2 co-chairpersons and the Executive Director of the Commission, the Commission shall prepare and submit a final report that contains a detailed statement of the recommendations, findings, and conclusions of the Commission to the Congress and the President. 
(2)Public availabilityThe report submitted under this subsection shall be made available to the public. 
5.Membership 
(a)Number and appointmentThe Commission shall be composed of 8 members, to be appointed as follows: 
(1)The majority leader of the Senate shall appoint 2 members. 
(2)The minority leader of the Senate shall appoint 2 members. 
(3)The Speaker of the House of Representatives shall appoint 2 members. 
(4)The minority leader of the House of Representatives shall appoint 2 members. 
(b)AppointmentsThe Commission may not include more than 4 Members of Congress or other elected Federal, State, or local government officials. 
(c)Period of appointmentEach member shall be appointed for the life of the Commission. Any vacancies shall not affect the power and duties of the Commission but shall be filled in the same manner as the original appointment. 
(d)DateMembers of the Commission shall be appointed by not later than 30 days after the date of enactment of this Act. 
(e)Initial organization periodNot later than 60 days after the date of enactment of this Act, the Commission shall develop and implement a schedule for completion of the review and report required under section 4. 
(f)Co-ChairpersonsThe Commission shall select 2 Co-Chairpersons from among its members. 
(g)TerminationThe Commission shall terminate on the date that is 30 days after the date on which the Commission submits the report required under section 4(b)(1). 
6.Administration 
(a)Meetings 
(1)In generalThe Commission shall meet at the call of the Co-Chairpersons or a majority of its members. 
(2)Open meetingsEach meeting of the Commission, other than meetings in which classified information is to be discussed, shall be open to the public. 
(b)HearingsThe Commission may hold such hearings and undertake such other activities as the Commission determines to be necessary to carry out its duties. 
(c)Travel expensesMembers shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code, while away from their homes or regular places of business in performance of services for the Commission. 
(d)Staff 
(1)Executive directorThe Commission shall have a staff headed by an Executive Director. The Executive Director shall be paid at a rate equivalent to a rate established for the Senior Executive Service under section 5382 of title 5, United States Code. 
(2)Staff appointmentWith the approval of the Commission, the Executive Director may appoint such personnel as the Executive Director determines to be appropriate. 
(3)Actuarial experts and consultantsWith the approval of the Commission, the Executive Director may procure temporary and intermittent services under section 3109(b) of title 5, United States Code. 
(4)Detail of government employeesUpon the request of the Commission, the head of any Federal agency may detail, without reimbursement, any of the personnel of such agency to the Commission to assist in carrying out the duties of the Commission. Any such detail shall not interrupt or otherwise affect the civil service status or privileges of the Federal employee. 
(5)Other resourcesThe Commission shall have reasonable access to materials, resources, statistical data, and other information such Commission determines to be necessary to carry out its duties from the Library of Congress, the Chief Actuary of Social Security, the Congressional Budget Office, and other agencies and elected representatives of the executive and legislative branches of the Federal Government. The Co-Chairpersons of the Commission shall make requests for such access in writing when necessary. 
7.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated for fiscal year 2007 $1,500,000 to carry out the purposes of this Act. 
(b)AvailabilityAny sums appropriated under the subsection (a) shall remain available, without fiscal year limitation, until expended. 
 
